885 F.2d 864Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robert Lee BROWN, Plaintiff-Appellant,v.UNITED STATES of America, Internal Revenue Service,Defendants-Appellees.
No. 89-2645.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 1, 1989.Decided Sept. 13, 1989.

Robert Lee Brown, appellant pro se.
Deborah Ann Swann, Gary R. Allen, Jonathan Samuel Cohen, United States Department of Justice, for appellees.
Before HARRISON L. WINTER, DONALD RUSSELL, and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Robert Lee Brown appeals from the order of the district court dismissing his complaint for injunctive and declaratory relief against the Internal Revenue Service (IRS).1   The district court held that it lacked subject matter jurisdiction.  We agree.


2
The Anti-Injunction Act prohibits lawsuits to restrain the assessment or collection of any tax.  See 26 U.S.C. Sec. 7421(a).  The only exception to the Act is "if it is clear that under no circumstances could the Government ultimately prevail" and "if equity jurisdiction otherwise exists."    Enochs v. Williams Packing Co., 370 U.S. 1, 7 (1962).  We find that Brown does not meet either of the pre-conditions announced in Enochs.    Therefore, the district court properly dismissed Brown's suit for lack of subject matter jurisdiction.


3
Accordingly, we affirm the district court's dismissal of Brown's suit.  We dispense with oral argument because the facts and legal contentions are adequately presented on this record and oral argument will not aid the decisional process.

AFFIRMED


1
 Brown sought to prevent the IRS from collecting unpaid taxes and penalties based on his prior criminal conviction and sentence related to the same conduct